Title: To John Adams from John Quincy Adams, 2 September 1810
From: Adams, John Quincy
To: Adams, John



My Dear Sir.
St: Petersburg 2. September 1810.

Captain Harrod, by whom you sent your very kind favour of 16. March, has only come as far as Königsberg in Prussia—From that place he has forwarded to me, by a vessel of Mr: Gray’s, the letters with which he had been charged, and a box which had been put up by Mrs: T. B. Adams for my wife—They have thus all been received, and with the box one copy of my printed Lectures, of which a set had been some time before received by Mr: Gray’s Son who is with me.
We have no later letters from you, or from any person of our immediate family—But my wife has a letter of 17. May from my Aunt Cranch, and we have letters from Mr: Gray, and newspapers down to the 15th: of June—My last Dispatches from the Government are of the 5th: of that month.
You know that an American Minister, who confines his expenditures to the extent of his public allowance, is and must be an anomaly in the Diplomatic world of Europe—Here he is a greater anomaly than any where else—I am however exhibiting the Spectacle to the City of St: Petersburg, and the Imperial Court of Russia; not much to my own amusement however it may be to their’s—Monsieur de Callières in his Maniere de Négocier avec les Souverains, says that Princes should send Ambassadors, possessed of large fortunes of their own, and willing to spend their own income as well as their salaries for the credit of their Country—I shall recommend this advice to the President of the United States—For it is still more applicable to Republican than to Princely economy—But as Monsieur de Callieres does not say that the Minister is bound to ruin himself and family, and yet fail to support the Dignity of his Country—As he does not make it an Article of his duty, to contract debts, which make it impossible for him after his mission is terminated ever to return home, of which I have here an example under my eyes, and as I remember a certain axiom of diplomatic skill, which I first learnt from you, and which consists in a certain vulgar adage—such as “Cut your Coat according to your Cloth” I have made up my mind to put myself at ease with the qu’en dira t’on, and go to honest Plutarch for the answer of the Priestess to Cicero when he consulted the oracle of Delphi.
My Lectures are so near my heart that your approbation of them is very precious to me—If your Judgment is warped by affection I trust there will be readers with sufficient motives for a different bias—Untill I see them abused, or myself abused for them in the newspapers, I shall have no reason to flatter myself with their success—The Review of Ames I see, has attracted its share of notice both from friend and foe—Would but my enemies always write like the pamphleteers upon that and upon the letter to Otis, and I should wish them Pens, Ink and Paper, as sincerely as Ames did to President Jefferson.
I have received eight numbers of your Correspondence: and I have seen later parts of it in the Patriot. Its effects have been sufficiently manifest in the recent elections of New-England, and New-York, co-operating with the wife and patriotic Resolutions of last Winter.
You say, that you live in no apprehension of War, foreign or Domestic—the most pleasing and most happy State of things that can be announced—But in this I perceive your opinion differs widely from that of the Caucusing circular letter Legislators, who a month after the date of your letter had such a fearful foresight of a War with England, and a French Alliance—The federal party, and the British faction, are certainly not in our Country the same thing—But for the last three years the federal party, in New-England especially, have suffered themselves to be made so egregiously the dupes and the tools of the British faction, that they are most naturally and most justly falling with them—If they would recover themselves in the sight of their Country they must tread back a great many of their steps.
You have the news from England, France, Spain, Portugal and Italy, almost as soon as we have it here—I therefore write you little of it—You will know that England continues to reject time after time the overtures of Peace made by France, and that England continues to reject time after time the overtures of Peace made by France, and that Napoleon treats her as the Sybil did Tarquin, for the price of her books—Last Winter he offered to treat upon the basis of the uti possidatisEngland would not hear of it—Since which he has definitively made Hanover part of the kingdom of Westphalia—At the time of the marriage Count Metternich the Austrian Prime Minister went to Paris, and sent new propositions to England, which have also terminated in nothing—and Napoleon has annexed all Holland to the French Empire. He has now made a French General (Bernadotte) Crown Prince of Sweden—All this time England is haggling about Spain and Portugal—In those Countries there seems to be a vis inertiae too powerful for either of the parties—They can neither be conquered by the French, nor defended by the English—Perhaps after all the Peace will be made by a compromise leaving them in a state of of neutrality, or of partition between France & England. Independent they certainly will not be.
One thing is so clear that even British Ministers cannot much longer blind themselves to its Evidence—The longer they continue the War, the more universally they will extend, and the more firmly they will establish the controul of France over the Continent of Europe—On the other hand the demonstration is equally plain that the longer France, and her dependencies adhere to what they call their Continental System, the more easily will England be able to maintain the War, and the more effectually secure to herself the monopoly of Commerce, throughout the World—I have been labouring to convince those whose interest it is to be convinced of this ever since I came here; while the wiseacres among you have been telling the public that I came here to link the United States with the Continental System &c &c &c. Since the substitute for our non-intercourse Napoleon has taken us at our word. He repeals the Berlin & Milan decrees, upon Condition that England revokes her Orders of Council and Proclamation Blockades—or that according to the Act, we renew the non-intercourse with her upon her refusal—I suppose she will refuse—But if she does our Patriotic Junto will bear her out in it, as they did Jackson—and Canning—and Rose—and Berkley—and all the Treaty-makers and Faith-breakers of “That Island.”
We are all Well—And I am ever faithfully your’s

A.